      Case 19-10079-rlj13 Doc 15 Filed 05/10/19                        Entered 05/10/19 14:31:35                 Page 1 of 14
Anderson Law
1053 S. 3rd St.
Abilene, TX 79602



Bar Number: 24062587
Phone: (325) 261-3005

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                ABILENE DIVISION

In re: John Allison Vaughn                        xxx-xx-8585             §          Case No:
       1620 Burnet                                                        §
                                                                                     Date:        5/3/2019
       San Antonio, TX 78202                                              §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)



                                                        AMENDED 5/10/2019
                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES

    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.

    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $1,000.00                      Value of Non-exempt property per § 1325(a)(4):       $1,214.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $60,000.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
          Case 19-10079-rlj13 Doc 15 Filed 05/10/19                     Entered 05/10/19 14:31:35                   Page 2 of 14
Case No:
Debtor(s):    John Allison Vaughn




                                                         MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                         SECTION I
                                     DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                    FORM REVISED 7/1/17

A.   PLAN PAYMENTS:

           Debtor(s) propose(s) to pay to the Trustee the sum of:
             $1,000.00      per month, months    1       to   60    .

           For a total of    $60,000.00     (estimated " Base Amount ").

           First payment is due                      .

           The applicable commitment period ("ACP") is        36   months.

           Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:         $0.00          .

           The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
                $0.00      .

           Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
              $1,214.00        .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

     1.    CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are           $0.00           and shall be paid in full
           prior to disbursements to any other creditor.

     2.    STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
           noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
           amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.    DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
           Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
           the following monthly payments:


                       DSO CLAIMANTS                           SCHED. AMOUNT           %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                           Anderson Law                 , total:        $4,000.00     ;
      $1,500.00 Pre-petition;              $2,500.00    disbursed by the Trustee.




                                                                   Page 2
      Case 19-10079-rlj13 Doc 15 Filed 05/10/19                       Entered 05/10/19 14:31:35                 Page 3 of 14
Case No:
Debtor(s):   John Allison Vaughn


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)
Abilene Teacher's Federal Credit Union               $4,000.00                          0.00%        Month(s) 1-60                       $66.67
302 Haynes

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Abilene Teacher's Federal Credit Union                                 58 month(s)                      $436.00                  Month 2
302 Haynes

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Abilene Teacher's Federal Credit Union                 $872.00                          0.00%        Month(s) 1-60                       $14.54
302 Haynes

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.

                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

Abilene Teachers Federal Credit Union              $16,183.00          $9,400.00       0.00%         Month(s) 1-60                     $156.67
2011 Dodge Ram 2500

B.

                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.



                                                                 Page 3
      Case 19-10079-rlj13 Doc 15 Filed 05/10/19                      Entered 05/10/19 14:31:35                Page 4 of 14
Case No:
Debtor(s):   John Allison Vaughn


F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.            VALUE                 TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                  COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
Taylor County Central Appraisal District                                         $9,658.87       Month(s) 1-60                         $160.99

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Abilene Teachers Federal Credit Union                             $6,783.00 Unsecured portion of the secured debt (Bifurcated)
Abilene Teachers Federal Credit Union                             $4,663.00
Ability Recovery Services                                            $38.00
Biehl & Biehl, Inc                                                $1,273.52
Callaway's Carpet, Inc                                            $2,782.08
Capital One                                                       $2,749.00
Capital One                                                         $704.00
Capital One Bank                                                      $0.00
Capital One Bank                                                      $0.00
Cavalry SPV I, LLC                                                  $652.00
Chex Systems                                                        $215.00
Chex Systems                                                        $820.39
Contract Callers                                                    $938.00
DeHaan & Bach                                                     $1,416.28

                                                                Page 4
      Case 19-10079-rlj13 Doc 15 Filed 05/10/19                      Entered 05/10/19 14:31:35                Page 5 of 14
Case No:
Debtor(s):   John Allison Vaughn


Instachek                                                           $610.48
LVNV Funding/Resurgent                                              $863.00
Medical Data Systems Inc                                            $159.00
Medicredit Inc                                                      $355.56
Pawlik & Son Water Well Service                                     $300.00
PHEAA/Fed Loan Serv                                               $4,247.00
PHEAA/Fed Loan Serv                                               $2,032.00
PHEAA/Fed Loan Serv                                               $2,032.00
PHEAA/Fed Loan Serv                                               $3,760.00
PHEAA/Fed Loan Serv                                               $4,134.00
PHEAA/Fed Loan Serv                                               $3,618.00
PHEAA/Fed Loan Serv                                               $2,064.00
PHEAA/Fed Loan Serv                                               $3,601.00
PHEAA/Fed Loan Serv                                               $2,024.00
PHEAA/Fed Loan Serv                                               $3,580.00
Prosperity Bank                                                     $820.39
Southwest Credit System                                             $541.00
Telechek                                                            $942.55
The Sherwin-Williams Company                                      $1,386.28
Verichek                                                          $2,787.00

TOTAL SCHEDULED UNSECURED:                                      $62,891.53

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     4%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                      ASSUME/REJECT         CURE AMOUNT         TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.




                                                                Page 5
        Case 19-10079-rlj13 Doc 15 Filed 05/10/19                        Entered 05/10/19 14:31:35                 Page 6 of 14
Case No:
Debtor(s):   John Allison Vaughn


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.




                                                                   Page 6
      Case 19-10079-rlj13 Doc 15 Filed 05/10/19                          Entered 05/10/19 14:31:35                 Page 7 of 14
Case No:
Debtor(s):   John Allison Vaughn


F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.



                                                                   Page 7
      Case 19-10079-rlj13 Doc 15 Filed 05/10/19                         Entered 05/10/19 14:31:35                 Page 8 of 14
Case No:
Debtor(s):   John Allison Vaughn


P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 8
      Case 19-10079-rlj13 Doc 15 Filed 05/10/19                          Entered 05/10/19 14:31:35               Page 9 of 14
Case No:
Debtor(s):   John Allison Vaughn


1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                  Page 9
     Case 19-10079-rlj13 Doc 15 Filed 05/10/19                       Entered 05/10/19 14:31:35                Page 10 of 14
Case No:
Debtor(s):   John Allison Vaughn


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Ashton R. Anderson
Ashton R. Anderson, Debtor's(s') Attorney                                 Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Ashton R. Anderson                                                    24062587
Ashton R. Anderson, Debtor's(s') Counsel                                  State Bar Number

/s/ John Allison Vaughn
John Allison Vaughn, Debtor




                                                               Page 10
     Case 19-10079-rlj13 Doc 15 Filed 05/10/19                      Entered 05/10/19 14:31:35                Page 11 of 14
Case No:
Debtor(s):   John Allison Vaughn




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the    10th day of May, 2019         :

(List each party served, specifying the name and address of each party)


Dated:              May 10, 2019                                          /s/ Ashton R. Anderson
                                                                          Ashton R. Anderson, Debtor's(s') Counsel

Abilene Teacher's Federal Credit Union           Capital One                                       Contract Callers
PO Box 5706                                      xxxx05xx                                          xxxxx3xxx
Abilene, TX 79608                                PO Box 30258                                      501 Greene St Fl 3
                                                 Salt Lake City, UT 84130                          Augusta, GA 30901



Abilene Teachers Federal Credit Union            Capital One Bank                                  DeHaan & Bach
xxx1xxx                                          xxxxxx8900                                        xxxxx0667
PO Box 5706                                      PO Box 30281                                      25 Whitney Dr Ste 106
Abilene, TX 79608                                Salt Lake City, UT 84130                          Milford, OH 45150



Ability Recovery Services                        Capital One Bank                                  Early Warning Services, LLC
xxxx20xx                                         xxxxxx1696                                        16552 N 90th St Ste 100
PO Box 4031                                      PO Box 30281                                      Scottsdale, AZ 85260
Wyoming, PA 18644                                Salt Lake City, UT 84130



Biehl & Biehl, Inc                               Cavalry SPV I, LLC                                Instachek
xxxxx08xx                                        xxxxx3xxx                                         PO Box 2249
PO Box 87410                                     500 Summit Lake Drive Ste. 400                    Lubbock, TX 79408-2249
Carol Stream, IL 60188-7410                      Valhalla, NY 10595



Callaway's Carpet, Inc                           Chex Systems                                      Internal Revenue Service
xxxx4xxx                                         xxxx1043                                          Centralized Solvency Operation
4034 North First                                 Attn: Consumer Relations                          PO Box 7346
Abilene, TX 79603                                7805 Hudson Rd Ste100                             Philadelphia, PA 19101-7346
                                                 Woodbury, MN 55125


Capital One                                      Chex Systems                                      John Allison Vaughn
xxxxx5xxx                                        xxxx4688                                          1620 Burnet
PO Box 30258                                     Attn: Consumer Relations                          San Antonio, TX 78202
Salt Lake City, UT 84130                         7805 Hudson Rd Ste100
                                                 Woodbury, MN 55125




                                                               Page 11
     Case 19-10079-rlj13 Doc 15 Filed 05/10/19     Entered 05/10/19 14:31:35   Page 12 of 14
Case No:
Debtor(s):   John Allison Vaughn


LVNV Funding/Resurgent             Randolph Brooks FCU
xxxxx6xxx                          xxxx1043
PO Box 60610                       One Randolph Brooks Pkwy
Harrisburg, PA 17106               Live Oak, TX 78233



McMahon Surovik Suttle Attorneys   Southwest Credit System
PO Box 3679                        xxxxx4xxx
Abilene, TX 79604                  4120 International Pkwy
                                   Carrollton, TX 75007



Medical Data Systems Inc           Taylor County Central Appraisal
xxxxx5xxx                          District
755 W Nasa Blvd                    PO Box 1800
Melbourne, FL 32901                Abilene, TX 79604



Medicredit Inc                     Telechek
xxxxxx09xx                         3 Western Maryland Pkwy
PO Box 1629                        Hagerstown, MD 21740
Maryland Heights, MO 63043-0629



Pawlik & Son Water Well Service    Texas Attorney General-Child Support
xxxxx2xxx                          PO Box 12017
3118 Highway 281                   Austin, TX 78711-2017
George West, TX 78022-3828



PHEAA/Fed Loan Serv                The Sherwin-Williams Company
xxxxx1xxx                          14052 Northwest Blvd
PO Box 60610                       Corpus Christi, TX 78410-5119
Harrisburg, PA 17106



PHEAA/Fed Loan Serv                Verichek
xxxx41xx                           xxxxxxx
PO Box 60610                       777 Chestnut St
Harrisburg, PA 17106               Abilene, TX 79602



Prosperity Bank
xxxx4688
4295 San Felipe
Houston, TX 77027




                                              Page 12
        Case 19-10079-rlj13 Doc 15 Filed 05/10/19                       Entered 05/10/19 14:31:35                   Page 13 of 14
Anderson Law
1053 S. 3rd St.
Abilene, TX 79602



Bar Number: 24062587
Phone: (325) 261-3005
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                       ABILENE DIVISION
                                                             Revised 10/1/2016

IN RE: John Allison Vaughn                         xxx-xx-8585      §      CASE NO:
       1620 Burnet                                                  §
       San Antonio, TX 78202                                        §
                                                                    §
                                                                    §




                                  Debtor(s)

                                                          AMENDED 5/10/2019
AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       5/3/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                            $1,000.00

 Disbursements                                                                                   First (1)                 Second (2) (Other)

 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                           $99.50                             $100.00

 Filing Fee                                                                                        $0.00                               $0.00
 Noticing Fee                                                                                     $47.25                               $0.00

 Subtotal Expenses/Fees                                                                         $151.75                              $100.00
 Available for payment of statutory fees and charges. Adequate
 Protection, Attorney Fees and Current Post-Petition Mortgage                                   $848.25                              $900.00
 Payments:

SECURED CREDITORS (INCLUDING PRE-PETITION MORTGAGE ARREARS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 Abilene Teacher's Federal Credit Union302 Haynes                           $4,000.00         $4,000.00       1.66675%                 $66.67
 Abilene Teacher's Federal Credit Union302 Haynes                             $872.00        $34,913.00       0.04165%                 $14.54
 Abilene Teachers Federal Credit Union 2011 Dodge Ram 2500                 $16,183.00         $9,400.00        1.6667%                $156.67

                                                                        Total Adequate Protection Payments:                          $237.88

DOMESTIC SUPPORT OBLIGATION CREDITORS:
                                                                                                              Adequate              Adequate
                                                                           Scheduled                          Protection           Protection
 Name                                                                        Amount                          Percentage       Payment Amount

                                                                        Total Adequate Protection Payments:                             $0.00


Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 19-10079-rlj13 Doc 15 Filed 05/10/19                      Entered 05/10/19 14:31:35                 Page 14 of 14
Case No:
Debtor(s):   John Allison Vaughn



 CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled       Value of
   Name                                Collateral                            Start Date         Amount       Collateral   Payment Amount
   Abilene Teacher's Federal Credit Union302 Haynes                          Month 2          $66,087.00   $101,000.00            $436.00

                                                                         Total Adequate Protection Payments:                     $436.00

 SUMMARY OF PRE-CONFIRMATION PAYMENTS

   First Month Disbursement (after payment of Clerk's Filing Fee and Chapter 13 Trustee Percentage Fee):

   Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                             $0.00
   Adequate Protection to Secured Creditors @ min. of 1.25%                                                                      $237.88
   Adequate Protection to Domestic Support Obligations @ min. of 1.25%                                                             $0.00
   Debtor's Attorney, pro rata:                                                                                                  $610.37

   Disbursements starting month 2 (after payment of Clerk's Filing Fee and Chapter 13 Trustee Percentage Fee):

   Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                           $436.00
   Adequate Protection to Secured Creditors @ min. of 1.25%                                                                      $237.88
   Adequate Protection to Domestic Support Obligations @ min. of 1.25%                                                             $0.00
   Debtor's Attorney, pro rata:                                                                                                  $226.12



 DATED:________________________
         5/10/2019

 /s/ Ashton R. Anderson
 Attorney for Debtor(s)

 /s/ John Allison Vaughn
 Debtor




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
